Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains 214 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is further objected to because of the following informalities:
Page 2 line 17: the acronym “ESP” should be written out in full the first time it appears.
Page 19 lines 9-10: “upper water tank 21” should read “upper water tank 21a” to maintain consistency with the rest of the disclosure.
Appropriate correction is required.

Claim Objections
Claims 1, 9, 13, and 14 are objected to because of the following informalities:  
Claim 1: in line 11, “the lower coolant water tank” should be amended to “the lower coolant tank” to avoid rejection under 35 U.S.C. 112(b), and in line 13, “cooling pipes that disposed” should read “cooling pipes disposed”
Claim 9: in line 5, “depth direction(T)” should read “depth direction (T)”
Claim 13: in line 6, “according to a method as claimed in claim 9” should be amended to “according to the method as claimed in claim 9” to avoid rejection under 35 U.S.C. 112(b)
Claim 14: in line 12 a word appears to be missing between “a lower working roller” and “the roll stand”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitations “the cooling nozzles, or the cooling pipes or the cooling slot from the lower coolant tank” in line 17 and “the cooling nozzles, or the cooling pipes, or the cooling slot from the upper coolant tank” in lines 19-20 are unclear. A plurality of cooling nozzles or pipes and at least one cooling slot has been positively recited in lines 13-14, but it is not clear how the cooling nozzles/pipes/slot cooperates with the lower and upper coolant tanks, nor is it evident that each of the lower and upper coolant tanks has its own cooling nozzles/pipes/slot associated therewith. Further, lines 17-21 recite that the cooling nozzles/pipes/slot from the lower coolant tank are “operative for providing coolant to the lower side of the steel strip from cooling the steel strip” and the cooling nozzles/pipes/slot from the upper coolant tank are “operative for providing coolant to the upper side of the steel strip for cooling the steel strip,” but lines 13-16 recite “a plurality of cooling nozzles, or of cooling pipes…or at least one cooling slot…such that the lower and the upper coolant tanks may be supplied with coolant by the respective connector, to each tank,” which implies that the function of the cooling nozzles/pipes/slot(s) is to facilitate supplying coolant to the lower and 
Regarding Claim 6, the scope of the limitation “each of the lower coolant tank and the upper coolant tank respectively, have one first connector and one second connector” is unclear. On its own, this limitation appears to be saying that the lower coolant tank has one first connector and the upper coolant tank has one second connector, but in the context of the rest of the claim, it appears that both the upper and lower coolant tanks have both one first connector and one second connector. Which of these two scenarios is intended? Further, are the first and second connectors in any way related to the connector recited in Claim 1 on each of the lower coolant water tank and the upper coolant water tank for supplying a coolant to the respective tank? Additionally, the limitations “the peripheral regions” and “the central region” do not have sufficient antecedent basis in the claim.
Regarding Claim 7, the scope of the limitation “the roll stand supporting rollers for moving the strip” is unclear. What is meant by “supporting” in this context? Does the roll stand support rollers for moving the strip (i.e. “supporting” is a verb) or does the roll stand have supporting rollers for moving the strip (i.e. “supporting” is an adjective)? Examiner notes that line 3 of the claim recites “the supporting rollers of the roll stand,” so it is assumed that the latter interpretation of “the roll stand supporting rollers” is meant, and recommends amending the claim language to make this more clear.
Regarding Claim 9, the limitation “the rollers” recited in line 9 does not have sufficient antecedent basis in the claim. Further, the scope of the limitation “a coolant” in line 12 is unclear because it is not clear whether this is meant to be the same coolant as recited in line 3.

Claims 2-5, 8, 10-13, and 15-19 are rejected by virtue of their dependencies upon Claims 1, 9, and 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., hereinafter Wang (US 2017/0056944).
Regarding Claim 1, Wang discloses (Figures 1-2 and 4-5) a roll stand comprising an operator-side roller housing and a drive-side roller housing (see Annotated Figure 2 below); wherein there are no working rollers and no chocks for the working rollers disposed in the roll stand (clearly seen in Figure 2); the roll stand has a stand cooler (cooling equipment 17 comprising cooling system 3) for cooling a steel strip (steel plate 4) that is being advanced past can be installed through the operator-side roller housing, which appears to be met by Wang.

    PNG
    media_image1.png
    480
    833
    media_image1.png
    Greyscale

Wang Annotated Figure 2
Regarding Claim 2, Wang discloses (Figure 5) the stand cooler has at least two guide faces (see Annotated Figure 5 below) connected to at least one of the lower coolant tank (lower header 12) or the upper coolant tank such that the stand cooler can be incorporated into the roll stand in the width direction of the roll stand.

    PNG
    media_image2.png
    234
    529
    media_image2.png
    Greyscale

Wang Annotated Figure 5

Regarding Claim 4, Wang discloses (Figures 4 and 5) that the stand cooler is embodied in at least two pieces ([0066] lines 1-4; cooling system 3 comprises an upper cooling system and a lower cooling system, and is thus interpreted as being embodied in at least two pieces), and the lower coolant tank (lower header 12) and the upper coolant tank (upper header 8) each respectively have two guide faces (see Annotated Figure 5 above and Annotated Figure 4 below).

    PNG
    media_image3.png
    126
    504
    media_image3.png
    Greyscale

Wang Annotated Figure 4
Regarding Claim 5, Wang discloses (Figure 5) at least one of the lower coolant tank (lower header 12) and the upper coolant tank have two lateral support lugs (see Annotated Figure 5 above), wherein each support lug includes one guide face.
Regarding Claim 7, Wang discloses (Figure 2) roll stand supporting rollers (transfer rollers 5) for moving the strip (steel plate 4), and the stand cooler (cooling system 3) installed in the roll stand is disposed between the supporting rollers of the roll stand.
can be installed through the operator-side roller housing, which appears to be met by Wang.
Regarding Claim 16, Wang discloses that the coolant is water ([0026] lines 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bertolotti et al., hereinafter Bertolotti (US 3,856,281).
Regarding Claim 6, Wang discloses that the peripheral regions of the steel strip and the central region of the steel strip may be cooled respectively to dissimilar degrees ([0089] lines 3-10), but is silent to each of the lower coolant tank and the upper coolant tank respectively having one first connector and one second connector for performing this function. Bertolotti teaches (Figures 1-4 and 6) a roll stand comprising a stand cooler (distributing box 1 producing water films 23) for cooling a steel strip (strip 15) that is being advanced past the roll stand; the stand cooler comprises a lower coolant tank (boxes 20 shown in Figure 4) and an upper coolant tank (boxes 17-19 shown in Figure 4) above the lower coolant tank; each of the lower coolant water tank and the upper coolant tank having a connector for supplying a coolant to the respective tank (water inlet 2); at least one cooling slot (longitudinal slit 7) that runs in the depth direction of the stand cooler; and the cooling slot from the lower coolant tank being operative for providing coolant to the lower side of the steel strip, and the cooling slot from the upper coolant tank being operative for providing coolant to the upper side of the steel strip for cooling the steel strip (clearly shown in Figure 4), and further comprising each of the lower coolant tank and the upper coolant tank respectively, have one first connector (blade or septum 3) and one second connector (blade or septum 3’) such that the peripheral regions of the steel strip by the respective first connector and the central region of the steel strip by the respective second connector may be cooled respectively to dissimilar degrees (column 4 line 65 - column 5 line 4 and column 5 lines 26-29; the blades or septa 3, 3’, 3” can each be individually adjusted to vary the amount of cooling water that can flow out of the longitudinal openings 11 .

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach, alone or in combination, a method for installing a stand cooler for cooling a steel strip in a roll stand of a rolling train, the method comprising removing chocks for the rollers from the roll stand and removing an upper and a lower working roller from the roll stand and installing the stand cooler in the roll stand. Claims 10-13 and 17-18 would be allowable by virtue of their dependence upon Claim 9.
Claim 14 would be allowable if rewritten or amended to overcome the objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gollor et al. (DE 3704599) discloses a stand cooler for a roll stand comprising lower and upper coolant tanks, each of which having a connector for supplying coolant (e.g. water) to the respective tank, at least one cooling slot that runs in the depth direction of the stand cooler, and the cooling slot from the lower coolant tank being operative for providing coolant to the lower side of the steel strip and the cooling slot from the upper coolant tank being operative for providing coolant to the upper side of the steel strip, wherein the water curtains can be adjusted in length (i.e. in the depth direction of the stand cooler) and thickness (i.e. in the rolling direction of the strip) such that different regions of the strip can be cooled to dissimilar degrees.
Shore (US 6,053,022) discloses a modular rolling mill in which multiple rolling units (roll stands having working rollers) are arranged in a rolling train, wherein gear units carrying cooling 
Charre et al. (US 2015/0336146) discloses a cooling device for a roll stand comprising a plurality of cooling nozzles disposed above and below the metal strip for spraying the upper and lower sides of the metal strip, as well as methods for its installation and uninstallation in the roll stand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TERESA A GUTHRIE/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725